DETAILED ACTION
Response to amendment filed 2/18/21
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/21 has been entered.

Allowable Subject Matter
Claims 1, 3-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed first engaged portion provided in the other one of the apparatus body and the draw-out portion and configured to determine a position of the draw-out portion in an attachment direction by engaging with the first engaging portion, the first engaged portion having an inclined surface being configured to contact the first engaging portion and a positioning surface being configured to position the draw-out portion in the attachment direction at the attachment position, the inclined surface being inclined downward in a downstream side in the attachment direction and causes a component force in the attachment direction to act on the draw-out portion on a basis of a weight of the drawn-out portion such that the positioning .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSEPH S WONG/
Primary Examiner, Art Unit 2852


JSW